Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 19, 2014

        No. 04-13-00715-CR, 04-13-00716-CR, 04-13-00717-CR, and 04-13-00718-CR

                               Ex Parte Rogelio RINCON, Jr.,
                                         Appellant

                 From the 379th Judicial District Court, Bexar County, Texas
           Trial Court No. 2012CR2442, 2012CR2443, 2012CR2444, 2012CR2445
                        Honorable Andrew Carruthers, Judge Presiding


                                       ORDER

       In this habeas corpus appeal, the State’s brief was originally due to be filed with this
court on March 13, 2014. On March 17, 2014, the State filed its first motion for a thirty-day
extension of time to file its brief until April 14, 2014.
       The State’s motion is GRANTED. The State must file its brief with this court by April
14, 2014. See TEX. R. APP. P. 31.2 (“An appeal in a habeas corpus or bail proceeding will be
heard at the earliest practicable time.”).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court